DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 07/20/2022, has been entered.
Claims 2, 12, 14, 15 and 17-21 have been canceled.
Claims 1, 3-11, 13, 16 and 22-27 are pending.
Claims 22-25 and 27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1, 3-11, 13, 16 and 26 are currently under examination as they read on an anti-MASP-1 antibody.

This Office Action will be in response to Applicant’s amendment / argument, filed 07/20/2022.
The Rejections of Record can be found in the previous Office Action, mailed 01/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s argument has been considered but has not been found convincing for reasons of record.  The Rejections of Record can be found in the previous Office Action, mailed 01/21/2022.
Applicant argues that the specification discloses at least 6 different antibodies and that these disclosed antibodies are sufficient to represent the claimed genus.  This is not persuasive for the following reasons:
when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.
The size of the claimed antibody genus comprises substantial variations as one of skill in the art is well aware of the high level of polymorphism and complex nature of immunoglobulins. Schroeder et al. taught that through somatic variation, combinatorial rearrangement of individual gene segments and combinatorial association between different L and H chains, the repertoire of antibody diversity can have greater than 1016 different immunoglobulins (J Allergy Clin Immunol 2010, 125:S41-S52; reference of record). 
Moreover, it is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion; reference of record). 
 As such, the disclosed species are not representative of the claimed genus encompassing the substantial variation due to the high level of polymorphism of antibodies as exemplified by the above references.
Therefore, rejection is maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11 and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schwaeble et al. (US 2013/0344073 A1; see entire document).
Applicant’s argument has been considered but has not been found convincing for reasons of record.  The Rejections of Record can be found in the previous Office Action, mailed 01/21/2022.
Applicant argues that the prior art is enabled.  In response it is noted that reference is presumed to be operable. See MPEP 2121.02. Such possession of an enabling disclosure is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his (or her) own knowledge to make the claimed invention. See MPEP 2121.02 and In re Donohue, 226 USPQ 619 (Fed. Cir. 1985). 
Prior art printed publications like prior art patents are presumptively enabled barring any contrary showing by applicant or patentee and burden shifts to applicant to submit rebuttal evidence of nonenablement. See In re Antor Media Corp., 103 USPQ2d 1555 (Fed. Cir. 2012). 
A reference is presumed operable until applicant provides facts rebutting the presumption of operability. In re Sasse, 207 USPQ 107 (CCPA 1980). See MPEP 2121, 2121.02. “[T]he standard for enablement of a prior art reference for purposes of anticipation under section102 differs from the enablement standard under 35 USC § 112” and that “anticipation does not require actual performance of suggestions in a disclosure. Rather, anticipation only requires that those suggestions be enabled to one of skill in the art.” (See, Impax Laboratories Inc., 81 U.S.P.Q.2d 1001, 1012, citing Novo Nordisk Pharms., Inc v. Bio-Tech. Gen. Corp., 424 F.3d 1347, 1355 (Fed. Cir. 2005)). 
Here, Schwaeble et al. is enabling in the sense that it describes the claimed invention sufficiently to enable a person of ordinary skill in the art to make and use the claimed antibody. Essentially, applicants are applying a higher standard of enablement to the anticipatory reference than is warranted. 
The teaching of record has properly shifted burden to Applicant. Applicant has not provided an objective evidence showing that by Schwaeble’s antibody would not bind MASP-1 and not MASP-3.  Attorney argument cannot take the place of evidence lacking in the record. Meitzner v. Mindick, 193 USPQ 17, 22 (CCPA 1977).
Applicant’s argument has not been found convincing. Therefore, the rejection is maintained. 

Allowable Subject Matter
Claims 16 (to the extent of elected species) and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        September 21, 2022